Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

CONSTELLATION ENERGY PARTNERS LLC

AND

THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

Table of Contents

 

          Page Article I DEFINITIONS    1         Section 1.01    Definitions   
1         Section 1.02    Registrable Securities    3 Article II REGISTRATION
RIGHTS    3         Section 2.01    Registration    3         Section 2.02   
Piggyback Rights    6         Section 2.03    Underwritten Offering    8
        Section 2.04    Sale Procedures    8         Section 2.05    Cooperation
by Holders    12         Section 2.06    Restrictions on Public Sale by Holders
of Registrable Securities    12         Section 2.07    Expenses    13
        Section 2.08    Indemnification    13         Section 2.09    Rule 144
Reporting    15         Section 2.10    Transfer or Assignment of Registration
Rights    16         Section 2.11    Limitation on Subsequent Registration
Rights    16 Article III MISCELLANEOUS    16         Section 3.01   
Communications    16         Section 3.02    Successor and Assigns    17
        Section 3.03    Aggregation of Purchased Common Units    17
        Section 3.04    Recapitalization, Exchanges, Etc. Affecting the Common
Units    17         Section 3.05    Specific Performance    17
        Section 3.06    Counterparts    17         Section 3.07    Headings   
17         Section 3.08    Governing Law    17         Section 3.09   
Severability of Provisions    17         Section 3.10    Entire Agreement    18
        Section 3.11    Amendment    18         Section 3.12    No Presumption
   18         Section 3.13    Obligations Limited to Parties to Agreement    18
        Section 3.14    Interpretation    18

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 21, 2007 by and among Constellation Energy Partners LLC, a
Delaware limited liability company (“Constellation Energy”), and the purchasers
listed on the signature pages to this Agreement (each, a “Purchaser” and,
collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Common Units pursuant to the Common Unit Purchase
Agreement, dated as of August 2, 2007, by and among Constellation Energy and the
Purchasers (the “Purchase Agreement”);

WHEREAS, Constellation Energy has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Purchasers pursuant to
the Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and
Constellation Energy under the Purchase Agreement that this Agreement be
executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Class E Purchase Agreement” means the Class E and Common Unit Purchase
Agreement, dated as of March 8, 2007, by and among Constellation Energy and the
purchasers named therein.

“Class E Registration Statement” means the registration statement filed with the
Commission on July 6, 2007 registering the resale of Common Units sold by
Constellation Energy to the purchasers named in the Class E Purchase Agreement.

“Class E Registration Rights Agreement” means the registration rights agreement,
dated as of April 23, 2007 by and among Constellation Energy and the purchasers
named therein.

“Class F Registration Rights Agreement” means the registration rights agreement,
dated as of July 25, 2007 by and among Constellation Energy and the purchasers
named therein.

“Commission” means the United States Securities and Exchange Commission.
“Constellation Energy” has the meaning specified therefor in the introductory
paragraph.

 

1



--------------------------------------------------------------------------------

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(a)(ii)
of this Agreement.

“Liquidated Damages Multiplier” means the product of $42.50 times the number of
Common Units purchased by such Purchaser.

“Lock-Up Date” means 90 days after the date that the Class E Registration
Statement is declared effective by the Commission.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(o) of this Agreement.

“Registrable Securities” means: (i) the Purchased Common Units, and (ii) any
Common Units issued as Liquidated Damages pursuant to this Agreement, all of
which Registrable Securities are subject to the rights provided herein until
such rights terminate pursuant to the provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

“Registration Statement” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when: (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)
under the Securities Act; (c) such Registrable Security can be disposed of
pursuant to Rule 144(k) (or any similar provision then in force) under the
Securities Act; (d) such Registrable Security is held by Constellation Energy or
one of its Subsidiaries; or (e) such Registrable Security has been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of such securities.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Registration.

(i) Deadline To Go Effective. As soon as practicable following the Closing, but
in any event within 90 days of the Closing Date, Constellation Energy shall
prepare and file a registration statement under the Securities Act to permit the
resale of the Registrable Securities from time to time, including as permitted
by Rule 415 under the Securities Act (or any similar provision then in force
under the Securities Act) with respect to all of the Registrable Securities (the
“Registration Statement”). Constellation Energy shall use its commercially
reasonable efforts to cause the Registration Statement to become effective no
later than 135 days following the Closing Date. A Registration Statement filed
pursuant to this Section 2.01 shall be on such appropriate registration form of
the Commission as shall be selected by Constellation Energy. Constellation
Energy will use its commercially reasonable efforts to cause the Registration
Statement filed pursuant to this Section 2.01 to be continuously effective under
the Securities Act until the earlier of (i) the date as of which all such
Registrable Securities are sold by the Purchasers or (ii) the date when such
Registrable Securities become eligible for resale under Rule 144(k) (or any
similar provision then in force) under the Securities Act (the “Effectiveness
Period”). The Registration Statement when declared effective (including the
documents incorporated therein by reference) shall comply as to form with all
applicable requirements of the Securities Act and the Exchange Act and shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

 

3



--------------------------------------------------------------------------------

(ii) Failure To Go Effective. If the Registration Statement required by
Section 2.01 of this Agreement is not declared effective within 165 days after
the Closing Date, then each Purchaser shall be entitled to a payment with
respect to the Purchased Common Units of each such Purchaser, as liquidated
damages and not as a penalty, of 0.25% of the Liquidated Damages Multiplier per
30-day period for the first 90 days following the 165th day after the Closing
Date, increasing by an additional 0.25% of the Liquidated Damages Multiplier per
30-day period for each subsequent 30 days, up to a maximum of 1.00% of the
Liquidated Damages Multiplier per 30-day period (the “Liquidated Damages”).
Initially there shall be no limitation on the aggregate amount of the Liquidated
Damages payable by Constellation Energy under this Agreement to each Purchaser;
provided, however, that if there is a change in the Law or accounting principles
generally accepted in the United States that would result in the Purchased
Common Units being treated as debt securities instead of equity securities for
purposes of Constellation Energy’s financial statements, then the aggregate
amount of the Liquidated Damages payable by Constellation Energy under this
Agreement to each Purchaser shall not exceed the maximum amount of the
Liquidated Damages Multiplier with respect to such Purchaser allowed for the
Purchased Common Units not to be treated as debt securities for purposes of
Constellation Energy’s financial statements. The Liquidated Damages payable
pursuant to the immediately preceding sentence shall be payable within ten
Business Days of the end of each such 30-day period. Any Liquidated Damages
shall be paid to each Purchaser in cash or immediately available funds;
provided, however, if Constellation Energy certifies that it is unable to pay
Liquidated Damages in cash or immediately available funds because such payment
would result in a breach under any of Constellation Energy’s or Constellation
Energy’s Subsidiaries’ credit facilities or other indebtedness filed as exhibits
to the Constellation Energy SEC Documents, then Constellation Energy may pay the
Liquidated Damages in kind in the form of the issuance of additional Common
Units. Upon any issuance of Common Units as Liquidated Damages, Constellation
Energy shall promptly prepare and file an amendment to the Registration
Statement prior to its effectiveness adding such Common Units to such
Registration Statement as additional Registrable Securities. The determination
of the number of Common Units to be issued as Liquidated Damages shall be equal
to the amount of Liquidated Damages divided by the volume weighted average
closing price of the Common Units (as reported by NYSE Arca) for the ten
(10) trading days immediately preceding the date on which the Liquidated Damages
payment is due, less a discount of 1.5%. The payment of Liquidated Damages to a
Purchaser shall cease at such time as the Purchased Common Units of such
Purchaser become eligible for resale under Rule 144(k) under the Securities Act.
As soon as practicable following the date that the Registration Statement
becomes effective, but in any event within two Business Days of such date,
Constellation Energy shall provide the Purchasers with written notice of the
effectiveness of the Registration Statement.

(iii) Waiver of Liquidated Damages. If Constellation Energy is unable to cause a
Registration Statement to go effective within 165 days following the Closing
Date as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then Constellation Energy may request a waiver of the
Liquidated Damages, which may be granted or withheld by the consent of the
Holders of a majority of the Purchased Common Units, taken as a whole, in their
sole discretion.

(b) Delay Rights. Notwithstanding anything to the contrary contained herein,
Constellation Energy may, upon written notice to any Selling Holder whose
Registrable

 

4



--------------------------------------------------------------------------------

Securities are included in the Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of the Registration Statement (in
which event the Selling Holder shall discontinue sales of the Registrable
Securities pursuant to the Registration Statement, but such Selling Holder may
settle any such sales of Registrable Securities) if (i) Constellation Energy is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and Constellation Energy determines in good faith that Constellation
Energy’s ability to pursue or consummate such a transaction would be materially
adversely affected by any required disclosure of such transaction in the
Registration Statement or (ii) Constellation Energy has experienced some other
material non-public event the disclosure of which at such time, in the good
faith judgment of Constellation Energy, would materially adversely affect
Constellation Energy; provided, however, in no event shall the Purchasers be
suspended for a period that exceeds an aggregate of 30 days in any 90-day period
or 90 days in any 365-day period; provided further, however, that during any
period where Registrable Securities are registered on a Form S-1, the failure of
the Registration Statement to be effective while updated quarterly or annual
financial information is being included in the Registration Statement shall not
result in the accrual of Liquidated Damages if such period is no longer than 30
consecutive days. No additional registration rights may be granted to any other
Person that would be superior to the Purchasers’ registration rights. Upon
disclosure of such information or the termination of the condition described
above, Constellation Energy shall provide prompt notice to the Selling Holders
whose Registrable Securities are included in the Registration Statement, shall
promptly terminate any suspension of sales it has put into effect and shall take
such other actions to permit registered sales of Registrable Securities as
contemplated in this Agreement.

(c) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein, (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange Act
or (iii) the Lock-Up Date has not expired by the 165th day following the Closing
Date, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, Constellation Energy shall owe the
Holders an amount equal to the Liquidated Damages, following (x) the date on
which the suspension period exceeded the permitted period under Section 2.01(b)
of this Agreement, (y) the day after the Registration Statement ceased to be
effective or failed to be useable for its intended purposes or (z) during the
period of time that the Lock-Up Date extends beyond 165 days following the
Closing Date, as liquidated damages and not as a penalty. For purposes of this
Section 2.01(c), a suspension shall be deemed lifted on the date that notice
that the suspension has been lifted is delivered to the Holders pursuant to
Section 3.01 of this Agreement.

(d) Claw-Back of Purchaser Securities. Constellation Energy may exclude
Registrable Securities from the Registration Statement if required by the
Commission in order for the Commission to declare the Registration Statement
effective; provided, however, that Constellation Energy will use its
commercially reasonable efforts to file and have declared

 

5



--------------------------------------------------------------------------------

effective a subsequent Registration Statement that includes the Registrable
Securities excluded from the initial Registration Statement at such time as it
may do so in accordance with the Securities Act as interpreted by the
Commission. With respect to any Registrable Securities that are not included in
the initial Registration Statement or a subsequent Registration Statement within
165 days following the Closing Date, Constellation Energy shall be required to
pay the Purchasers the Liquidated Damages in accordance with Section 2.01(a)(ii)
of this Agreement.

(e) No Obligation For Primary Offering By Purchasers. If the Commission deems
the registration of any Registrable Securities to be a primary offering by
Constellation Energy or the Purchasers, and the Commission prohibits the use of
Rule 415 under the Securities Act (or any similar provision then in force) to
sell Registrable Securities on a delayed or continuous basis, then the
Purchasers shall not be obligated to commit to any such primary offering to
allow the Registration Statement to be declared effective by the Commission. In
such event, if the Registration Statement is not declared effective within 165
days following the Closing Date, then Constellation Energy shall be required to
pay the Purchasers the Liquidated Damages in accordance with Section 2.01(a)(ii)
of this Agreement.

(f) Conversion From Form S-1 to Form S-3. Within 30 days of becoming eligible to
file a registration statement on Form S-3, Constellation Energy agrees to
convert any Registration Statement on Form S-1 covering the Purchased Common
Units into a registration statement on Form S-3 such that the Purchased Common
Units may be sold from time-to-time pursuant to Rule 415 under the Securities
Act (or any similar provision then in force).

Section 2.02 Piggyback Rights.

(a) Participation. If at any time Constellation Energy proposes to file (i) a
prospectus supplement to an effective shelf registration statement, other than
the Registration Statement contemplated by Section 2.01 of this Agreement, or
(ii) a registration statement, other than a shelf registration statement, in
either case, for the sale of Common Units in an Underwritten Offering for its
own account and/or another Person, then as soon as practicable but not less than
three Business Days prior to the filing of (x) any preliminary prospectus
supplement relating to such Underwritten Offering pursuant to Rule 424(b) under
the Securities Act, (y) the prospectus supplement relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
prospectus supplement is used) or (z) such registration statement, as the case
may be, then Constellation Energy shall give notice (including, but not limited
to, notification by electronic mail) of such proposed Underwritten Offering to
the Holders and such notice shall offer the Holders the opportunity to include
in such Underwritten Offering such number of Registrable Securities (the
“Included Registrable Securities”) as each such Holder may request in writing,
which shall not be fewer than 100,000 Registrable Securities; provided, however,
that if Constellation Energy has been advised by the Managing Underwriter that
the inclusion of Registrable Securities for sale for the benefit of the Holders
will have a material adverse effect on the price, timing or distribution of the
Common Units in the Underwritten Offering, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b) of this Agreement. The notice required to
be provided in this Section 2.02(a) to Holders shall be provided on a Business
Day pursuant to Section 3.01 hereof and receipt of such notice shall be
confirmed by such Holder. Each such Holder shall then have three Business Days
after receiving

 

6



--------------------------------------------------------------------------------

such notice to request inclusion of Registrable Securities in the Underwritten
Offering, except that such Holder shall have one Business Day after such Holder
confirms receipt of the notice to request inclusion of Registrable Securities in
the Underwritten Offering in the case of a “bought deal” or “overnight
transaction” where no preliminary prospectus is used. If no request for
inclusion from a Holder is received within the specified time, such Holder shall
have no further right to participate in such Underwritten Offering. If, at any
time after giving written notice of its intention to undertake an Underwritten
Offering and prior to the closing of such Underwritten Offering, Constellation
Energy shall determine for any reason not to undertake or to delay such
Underwritten Offering, Constellation Energy may, at its election, give written
notice of such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to Constellation Energy of
such withdrawal up to and including the time of pricing of such offering. No
Holder shall be entitled to participate in any such Underwritten Offering under
this Section 2.02(a) unless such Holder (together with any Affiliate of such
Holder) participating therein held at least $5,000,000 of Purchased Common Units
as of the Closing Date. Notwithstanding the foregoing, any Holder may deliver
written notice (an “Opt Out Notice”) to Constellation Energy requesting that
such Holder not receive notice from Constellation Energy of any proposed
Underwritten Offering; provided, that such Holder may later revoke any such
notice.

(b) Priority of Rights. If the Managing Underwriter or Underwriters of any
proposed Underwritten Offering of Common Units included in an Underwritten
Offering involving Included Registrable Securities advises Constellation Energy,
or Constellation Energy reasonably determines, that the total amount of Common
Units that the Selling Holders and any other Persons intend to include in such
offering exceeds the number that can be sold in such offering without being
likely to have a material adverse effect on the price, timing or distribution of
the Common Units offered or the market for the Common Units, then the Common
Units to be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter or Underwriters advises
Constellation Energy, or Constellation Energy reasonably determines, can be sold
without having such adverse effect, with such number to be allocated (i) first,
to Constellation Energy or, in the case of a demand by an Affiliate of
Constellation Energy, such Affiliate and (ii) second, to the Selling Holders
party to this Agreement and those party to the Class E Registration Rights
Agreement and the Class F Registration Rights Agreement, in each case, who have
requested participation in such Underwritten Offering. The pro rata allocations
for each such Selling Holder shall be the product of (a) the aggregate number of
Common Units proposed to be sold by all Selling Holders in such Underwritten
Offering multiplied by (b) the fraction derived by dividing (x) the number of
Common Units owned on the Closing Date by such Selling Holder by (y) the
aggregate number of Common Units owned on the Closing Date by all Selling
Holders participating in the Underwritten Offering. All participating Selling
Holders shall have the opportunity to share pro rata that portion of such
priority allocable to any Selling Holder(s) not so participating. As of the date
of execution of this Agreement, there are no other Persons with Registration
Rights relating to Common Units other than as described in this Section 2.02(b).

 

7



--------------------------------------------------------------------------------

Section 2.03 Underwritten Offering.

(a) Request for Underwritten Offering. Any one or more Holders that collectively
hold greater than $5,000,000 of Registrable Securities, based on the purchase
price per unit under the Purchase Agreement, may deliver written notice to
Constellation Energy that such Holders wish to dispose of an aggregate of at
least $5,000,000 of Registrable Securities, based on the purchase price per unit
under the Purchase Agreement, in an Underwritten Offering. Upon receipt of any
such written request, Constellation Energy shall retain underwriters, effect
such sale though an Underwritten Offering, including entering into an
underwriting agreement in customary form with the Managing Underwriter or
Underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08, and take all reasonable
actions as are requested by the Managing Underwriter or Underwriters to expedite
or facilitate the disposition of such Registrable Securities; provided, however,
Constellation Energy management will not be required to participate in any
roadshow or similar marketing effort on behalf of any such Holder.

(b) General Procedures. In connection with any Underwritten Offering under this
Agreement, Constellation Energy shall be entitled to select the Managing
Underwriter or Underwriters. In connection with an Underwritten Offering
contemplated by this Agreement in which a Selling Holder participates, each
Selling Holder and Constellation Energy shall be obligated to enter into an
underwriting agreement that contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of securities. No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, Constellation Energy to and for the benefit of such underwriters also
be made to and for such Selling Holder’s benefit and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with Constellation Energy or the underwriters other than
representations, warranties or agreements regarding such Selling Holder and its
ownership of the securities being registered on its behalf, its intended method
of distribution and any other representation required by Law. If any Selling
Holder disapproves of the terms of an underwriting, such Selling Holder may
elect to withdraw therefrom by notice to Constellation Energy and the Managing
Underwriter; provided, however, that such withdrawal must be made up to and
including the time of pricing of such Underwritten Offering. No such withdrawal
or abandonment shall affect Constellation Energy’s obligation to pay
Registration Expenses.

Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, Constellation Energy will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by the
Registration Statement;

 

8



--------------------------------------------------------------------------------

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from the Registration Statement and the Managing
Underwriter at any time shall notify Constellation Energy in writing that, in
the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of the Underwritten Offering of such Registrable Securities, use
its commercially reasonable efforts to include such information in such
prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that Constellation Energy will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered by any of them under the Securities Act, of (i) the filing of the
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus or prospectus supplement to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to such
Registration Statement or any other registration statement or any post-effective
amendment thereto, when the same has become effective; and (ii) any written
comments from the Commission with respect to any filing referred to in clause
(i) and any written request by the Commission for amendments or supplements to
the Registration Statement or any other registration statement or any prospectus
or prospectus supplement thereto;

 

9



--------------------------------------------------------------------------------

(f) immediately notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; (ii) the issuance or threat of issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by Constellation
Energy of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction. Following the provision of such notice,
Constellation Energy agrees to as promptly as practicable amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for Constellation Energy dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the date of the
applicable registration statement or the date of any amendment or supplement
thereto and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants who have certified Constellation Energy’s financial statements
included or incorporated by reference into the applicable registration
statement, and each of the opinion and the “cold comfort” letter shall be in
customary form and covering substantially the same matters with respect to such
registration statement (and the prospectus and any prospectus supplement
included therein) as are customarily covered in opinions of issuer’s counsel and
in accountants’ letters delivered to the underwriters in Underwritten Offerings
of securities and such other matters as such underwriters or Selling Holders may
reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

 

10



--------------------------------------------------------------------------------

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Constellation
Energy personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act; provided, however,
that Constellation Energy need not disclose any such information to any such
representative unless and until such representative has entered into or is
otherwise subject to a confidentiality agreement with Constellation Energy
satisfactory to Constellation Energy (including any confidentiality agreement
referenced in Section 8.06 of the Purchase Agreement);

(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by Constellation Energy are then
listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of
Constellation Energy to enable the Selling Holders to consummate the disposition
of such Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

(o) if any Purchaser could reasonably be deemed to be an “underwriter”, as
defined in Section 2(a)(11) of the Securities Act, in connection with the
registration statement in respect of any registration of Constellation Energy’s
securities of any Purchaser pursuant to this Agreement, and any amendment or
supplement thereof (any such registration statement or amendment or supplement a
“Purchaser Underwriter Registration Statement”), cooperate with such Purchaser
in allowing such Purchaser to conduct customary “underwriter’s due diligence”
with respect to Constellation Energy and satisfy its obligations in respect
thereof. In addition, at any Purchaser’s request, Constellation Energy will
furnish to such Purchaser, on the date of the effectiveness of any Purchaser
Underwriter Registration Statement and thereafter from time to time on such
dates as such Purchaser may reasonably request, (i) a letter, dated such date,
from Constellation Energy’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to such Purchaser,
and (ii) an opinion, dated as of such date, of counsel representing
Constellation Energy for purposes of such Purchaser Underwriter Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, including a standard “10b-5” opinion for such
offering, addressed to such Purchaser. Constellation Energy will also permit
legal counsel to such Purchaser to review and comment upon any such Purchaser
Underwriter Registration Statement at least five Business Days prior to its
filing with the Commission and all amendments and supplements to any such
Purchaser Underwriter Registration Statement within a reasonable number of days
prior to their filing with the Commission and not file any Purchaser Underwriter
Registration Statement or amendment or supplement thereto in a form to which
such Purchaser’s legal counsel reasonably objects.

 

11



--------------------------------------------------------------------------------

Each Selling Holder, upon receipt of notice from Constellation Energy of the
happening of any event of the kind described in Section 2.04(f) of this
Agreement, shall forthwith discontinue disposition of the Registrable Securities
until such Selling Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.04(f) of this Agreement or until it is
advised in writing by Constellation Energy that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by
Constellation Energy, such Selling Holder will, or will request the managing
underwriter or underwriters, if any, to deliver to Constellation Energy (at
Constellation Energy’s expense) all copies in their possession or control, other
than permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

If requested by a Purchaser, Constellation Energy shall: (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement.

Section 2.05 Cooperation by Holders. Constellation Energy shall have no
obligation to include in the Registration Statement Common Units of a Holder, or
in an Underwritten Offering pursuant to Section 2.02 of this Agreement Common
Units of a Selling Holder, who has failed to timely furnish such information
that, in the opinion of counsel to Constellation Energy, is reasonably required
in order for the registration statement or prospectus supplement, as applicable,
to comply with the Securities Act.

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
For a period of 365 days from the Closing Date, each Holder of Registrable
Securities who is included in the Registration Statement agrees not to effect
any public sale or distribution of the Registrable Securities during the 30-day
period following completion of an Underwritten Offering of equity securities by
Constellation Energy (except as provided in this Section 2.06); provided,
however, that the duration of the foregoing restrictions shall be no longer than
the duration of the shortest restriction generally imposed by the underwriters
on the officers or directors or any other Unitholder of Constellation Energy on
whom a restriction is imposed in connection with such public offering. In
addition, the provisions of this Section 2.06 shall not apply with respect to a
Holder that (A) owns less than $5,000,000 of Purchased Common Units, based on
the purchase price per unit under the Purchase Agreement, (B) has delivered an
Opt Out Notice to Constellation Energy pursuant to Section 2.02 hereof or
(C) has submitted a notice requesting the inclusion of Registrable Securities in
an Underwritten Offering pursuant to Section 2.02 or Section 2.03(a) hereof but
is unable to do so as a result of the priority provisions contained in
Section 2.02(b) hereof.

 

12



--------------------------------------------------------------------------------

Section 2.07 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
Constellation Energy’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and NYSE Arca
fees, all registration, filing, qualification and other fees and expenses of
complying with securities or blue sky laws, fees of the National Association of
Securities Dealers, Inc., transfer taxes and fees of transfer agents and
registrars, all word processing, duplicating and printing expenses and the fees
and disbursements of counsel and independent public accountants for
Constellation Energy, including the expenses of any special audits or “cold
comfort” letters required by or incident to such performance and compliance.
“Selling Expenses” means all underwriting fees, discounts and selling
commissions allocable to the sale of the Registrable Securities.

(b) Expenses. Constellation Energy will pay all reasonable Registration Expenses
as determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. In
addition, except as otherwise provided in Section 2.08 hereof, Constellation
Energy shall not be responsible for legal fees incurred by Holders in connection
with the exercise of such Holders’ rights hereunder. Each Selling Holder shall
pay all Selling Expenses in connection with any sale of its Registrable
Securities hereunder.

Section 2.08 Indemnification.

(a) By Constellation Energy. In the event of an offering of any Registrable
Securities under the Securities Act pursuant to this Agreement, Constellation
Energy will indemnify and hold harmless each Selling Holder thereunder, its
directors and officers, and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act and the Exchange Act, and
its directors and officers, against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder, director, officer,
underwriter or controlling Person may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus, free
writing prospectus or final prospectus contained therein, or any amendment or
supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in light
of the circumstances under which they were made) not misleading, and will
reimburse each such Selling Holder, its directors and officers, each such
underwriter and each such controlling Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that Constellation
Energy will not be liable in any such case if and to the extent that

 

13



--------------------------------------------------------------------------------

any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in strict conformity
with information furnished by such Selling Holder, its directors or officers or
any underwriter or controlling Person in writing specifically for use in the
Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such Selling Holder, its directors or officers or any underwriter or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Constellation Energy, its directors and officers,
and each Person, if any, who controls Constellation Energy within the meaning of
the Securities Act or of the Exchange Act, and its directors and officers, to
the same extent as the foregoing indemnity from Constellation Energy to the
Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in the Registration Statement or any preliminary prospectus or final
prospectus included therein, or any amendment or supplement thereto; provided,
however, that the liability of each Selling Holder shall not be greater in
amount than the dollar amount of the proceeds (net of any Selling Expenses)
received by such Selling Holder from the sale of the Registrable Securities
giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against an
indemnified party with respect to which it is entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or

 

14



--------------------------------------------------------------------------------

obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, Constellation Energy
agrees to use its commercially reasonable efforts to:

(a) make and keep public information regarding Constellation Energy available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;

 

15



--------------------------------------------------------------------------------

(b) file with the Commission in a timely manner all reports and other documents
required of Constellation Energy under the Securities Act and the Exchange Act
at all times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Constellation Energy, and such
other reports and documents so filed as such Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such Holder
to sell any such securities without registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
Constellation Energy to register Registrable Securities granted to the
Purchasers by Constellation Energy under this Article II may be transferred or
assigned by any Purchaser to one or more transferee(s) or assignee(s) of such
Registrable Securities or by total return swap; provided, however, that, except
with respect to a total return swap, (a) unless such transferee is an Affiliate
of such Purchaser, each such transferee or assignee holds Registrable Securities
representing at least $5,000,000 of the Purchased Common Units, based on the
purchase price per unit under the Purchase Agreement, (b) Constellation Energy
is given written notice prior to any said transfer or assignment, stating the
name and address of each such transferee and identifying the securities with
respect to which such registration rights are being transferred or assigned, and
(c) each such transferee assumes in writing responsibility for its portion of
the obligations of such Purchaser under this Agreement.

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof, Constellation Energy shall not, without the prior written consent
of the Holders of a majority of the outstanding Registrable Securities,
(i) enter into any agreement with any current or future holder of any securities
of Constellation Energy that would allow such current or future holder to
require Constellation Energy to include securities in any registration statement
filed by Constellation Energy on a basis that is superior in any way to the
piggyback rights granted to the Purchasers hereunder or (ii) grant registration
rights to any other Person that would be superior to the Purchasers’
registration rights hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to a Purchaser, to the address set forth in Section 8.07 of the Purchase
Agreement in accordance with the provisions of this Section 3.01;

(b) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.10 hereof; and

 

16



--------------------------------------------------------------------------------

(c) if to Constellation Energy, at 111 Market Place, Baltimore, Maryland 21202
(facsimile: 410.468.3500), notice of which is given in accordance with the
provisions of this Section 3.01.

All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.03 Aggregation of Purchased Common Units. All Purchased Common Units
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Constellation Energy or any successor or
assign of Constellation Energy (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, unit splits, recapitalizations and the like occurring after
the date of this Agreement.

Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08 Governing Law. The Laws of the State of New York shall govern this
Agreement without regard to principles of conflict of Laws.

Section 3.09 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

17



--------------------------------------------------------------------------------

Section 3.10 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Constellation Energy set forth herein.
This Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by Constellation Energy and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.

Section 3.12 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.13 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Constellation Energy shall have
any obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the Purchase Agreement or under any documents
or instruments delivered in connection herewith or therewith shall be had
against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of the Purchasers under this Agreement or the Purchase Agreement
or any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.

Section 3.14 Interpretation. Article, Section, Schedule and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to”.
Whenever any determination, consent or approval is to be made or given by a
Purchaser under this Agreement, such action shall be in such Purchaser’s sole
discretion unless otherwise specified.

 

18



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CONSTELLATION ENERGY PARTNERS LLC By:  

/s/ Angela A. Minas

  Angela A. Minas   Chief Financial Officer

 

20



--------------------------------------------------------------------------------

BBT FUND, L.P. By:   BBT Genpar, L.P.   Managing General Partner By:   BBT-FW,
Inc.   General Partner By:  

/s/ William O. Reimann

  William O. Reimann   Vice President

 

21



--------------------------------------------------------------------------------

CITIGROUP FINANCIAL PRODUCTS INC By:  

/s/ Bret Engelkemier

Name:   Bret Engelkemier Title:   Managing Director

 

22



--------------------------------------------------------------------------------

KAYNE ANDERSON MLP INVESTMENT COMPANY By:  

/s/ Kevin McCarthy

  Kevin McCarthy   Chief Executive Officer KAYNE CAPITAL INCOME PARTNERS (QP),
LP By:  

/s/ David Shaldovsky

  David Shladovsky   General Counsel KAYNE ANDERSON MLP FUND, LP By:  

/s/ David Shaldovsky

  David Shladovsky   General Counsel KAYNE ANDERSON NON-TRADITIONAL INVESTMENTS,
LP By:  

/s/ David Shaldovsky

  David Shladovsky   General Counsel

 

23



--------------------------------------------------------------------------------

KAYNE ANDERSON MIDSTREAM OPPORTUNITY FUND, LP By:  

/s/ David Shaldovsky

  David Shladovsky   General Counsel ARBCO II, LP By:  

/s/ David Shaldovsky

  David Shladovsky   General Counsel

 

24



--------------------------------------------------------------------------------

STROME MLP FUND, LP By:   Strome Investment Management, LP   General Partner By:
 

/s/ Mark Strome

  Mark Strome   Chief Investment Officer

 

25



--------------------------------------------------------------------------------

SWANK ENERGY INCOME ADVISORS LP By:  

/s/ Jerry V. Swank

  Jerry V. Swank   Managing Partner

 

26



--------------------------------------------------------------------------------

ALERIAN OPPORTUNITY PARTNERS VII LP By:   Alerian Opportunity Advisors VII LLC  
General Partner By:  

/s/ Gabriel Hammond

  Gabriel Hammond   Managing Member

 

27